Citation Nr: 1453331	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-33 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for lumbar radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran had active service from December 1968 to July 1973, November 1976 to November 1978, and October 1979 to September 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from September 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran timely appealed this issue to the Board.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2013 by the undersigned Veterans Law Judge (VLJ).  A transcript is associated with the claims file.  With respect to the Board hearing, the United States Court of Appeals for Veterans Claims (Court) recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) (2014) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of:  (1) the duty to fully explain the issues; and, (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issue on appeal.  Although the VLJ did not specifically note the element that was lacking to substantiate the claim (i.e., current severity of the service-connected disability), the testimony of the Veteran, to include the questions posed by his accredited representative, demonstrated that he had actual knowledge of the element necessary to substantiate the claim.  Moreover, as detailed below, the Veteran received adequate notification as to the elements necessary to substantiate his claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

In a March 2014 decision, the Board denied the claim currently on appeal.  The Veteran appealed the Board's denial to the Court.  In a September 2014 Order, the Court granted the parties' Joint Motion for Remand (JMR).  The JMR vacated the March 2014 Board denial of the claim currently on appeal and remanded the claim to the Board for compliance with directives specified by the Joint Motion.  The other decisions addressed in the Board's March 2014 decision were left undisturbed by the Court.  

In March 2014, the Board also remanded the issues of entitlement to service connection for prostatitis, entitlement to service connection for a left hip disorder, entitlement to service connection for diabetes mellitus, type 2, and entitlement to TDIU, to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  To date, this development has not been completed and the issues have not been certified back to the Board.  Thus, these issues are not currently on appeal before the Board.

Following the most recent readjudication of this issue in the Board's March 2014 decision, additional evidence was added to the Veteran's paperless claims file.  This evidence was not reviewed by the Agency of Original Jurisdiction (AOJ).  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in an October 2014 statement.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDING OF FACT

Throughout the appeal period, the Veteran's lumbar radiculopathy of the left lower extremity has been manifested by moderate incomplete paralysis of the sciatic nerve.



CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no higher, for the lumbar radiculopathy of the left lower extremity have been met.  38 C.F.R. §§ 4.1-4 .14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code (DC) 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A letter sent in May 2008 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. 
§ 3.159(b)(1).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a May 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  
The duty to assist has also been met.  The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Virtual VA and VBMS records were reviewed.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran was afforded VA examinations and VA medical opinions pertinent to the issue on appeal have been obtained.  The reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2014).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in May 2013.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2014).
Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran was granted service connection for lumbar radiculopathy of the left lower extremity in a December 2009 rating decision, at which time a 10 percent rating was established, effective May 21, 2009.  The Veteran asserts his disability is more severe than what is represented by a 10 percent rating.

The Veteran's service-connected lumbar radiculopathy of the left lower extremity is currently rated as 10 percent disabled under 38 C.F.R. § 4.124a, DC 8520.  A rating of 10 percent is warranted for mild, incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A rating of 20 percent is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  A rating of 30 percent is warranted for severe incomplete paralysis of the sciatic nerve, and a rating of 40 percent is warranted for complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating for his service-connected lumbar radiculopathy of the left lower extremity.  Specifically, there is evidence of moderate incomplete paralysis of the sciatic nerve, to warrant a 20 percent rating.  38 C.F.R. § 4.124a, DC 8520.  
The Veteran was afforded a VA examination in May 2009.  At the examination, the Veteran reported "occasional" radiation of his lumbar pain to his left leg.  He reported that he "basically" avoids all walking.  The Veteran reported that he was currently employed.  The motor examination was normal; however, a sensory examination revealed impaired sensation on the left lower extremity.  Ankle jerk was absent on the left.  The Veteran was diagnosed with clinical evidence of a left lumbar radiculopathy.  The examiner did not comment on the severity (mild, moderate, severe) of the left lumbar radiculopathy.

The Veteran was afforded a VA spinal examination in October 2010.  At the examination, the Veteran reported radiation of pain into his left leg, but the pain was not in any specific anatomic distribution or dermatomal distribution.  The Veteran stated that the pain affected his ability to walk in that he could only walk for short distances before he had to rest.  The Veteran was currently employed.  The examination revealed 5/5 (normal) on the motor examination of the bilateral lower extremities, normal deep tendon reflexes, and normal sensation.  The examiner did not comment on the severity (mild, moderate, severe) of the left lumbar radiculopathy.

The Veteran was afforded a VA neurological examination in October 2010.  At the examination, the Veteran complained of low back pain that radiated down the left lower extremity to the left ankle "at times."  The examiner noted that the Veteran could walk without difficulty at the examination.  Straight leg raises at the examination did not elicit a sciatic type of radiating pain.  Deep tendon reflexes were 1+ in both knees and absent in both ankles.  Vibratory sensation was decreased distally on the Veteran's toes.  Pink prick and light touch were normal, and strength was good on the lower extremities.  The examiner stated that there was no evidence of lumbar radiculopathy.  

The Veteran was afforded another VA muscle and back examination in May 2013.  At the examination, muscle strength testing was 5/5 (normal), and his reflexes of the left ankle and knee were 2+ (normal).  The Veteran's sensory examination was also normal.  The Veteran's straight leg raises on the left leg were negative.  The examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner found that the Veteran did not have any other neurologic abnormalities or findings related to his thoracolumbar spine disability.

At his October 2013 Board hearing, the Veteran testified that he had pain and numbness of his left leg that affected his ability to sit for prolonged periods.  He had to buy a special chair for the office.  He indicated that his radiculopathy affected most things he did.  See Board hearing transcript, page 24.  At his Board hearing, the Veteran also testified to shooting pain radiating from his left hip down his entire left leg, which made it difficult for him to stand on that leg.  Id. at 4.  

The VA treatment records contained in the Veteran's paper and paperless claims file do not provide evidence contrary to that obtained above.

As stated previously, the Veteran is currently receiving a 10 percent rating for mild, incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8520.  The rating of 20 percent is warranted for the Veteran's moderate incomplete paralysis of the sciatic nerve.  The Veteran's symptoms meet the requirements for a higher rating.  The Veteran's left ankle reflexes were absent at the May 2009 and October 2010 VA examinations.  The Veteran also described radiating pain from his lower back to his left hip and then down his entire left leg at his Board hearing.  At his VA examinations, the Veteran reported difficulty walking due to his left lower extremity.  In particular at his May 2009 examination, the Veteran stated that he basically avoids all walking.  The Board finds the Veteran's testimony to be both competent and credible.  Thus, in considering the Veteran's impaired sensation of the left lower extremity in conjunction with his absent reflexes, the Board finds that the Veteran is entitled to a higher disability rating for his service-connected lumbar radiculopathy of the left lower extremity.  Specifically, there is evidence of moderate incomplete paralysis of the sciatic nerve of the Veteran's left leg, to warrant a higher 20 percent rating.  38 C.F.R. § 4.124a, DC 8520.  

A higher rating of 30 percent is not warranted, however, as that rating requires evidence of severe incomplete paralysis of the sciatic nerve.  These symptoms were not documented in the examination reports, and have not been documented in the remaining medical evidence.  During the May 2009 VA examination, the Veteran exhibited mild symptoms, limited to impaired sensation.  He reported "occasional" radiation of his lumbar pain to his left leg at that examination.  At his October 2010 VA examination, he described radiation "at times."  The October 2010 VA examiner found that straight leg testing did not elicit a sciatic type of radiating pain in the Veteran.  The Veteran could walk without difficulty at the examination.  Subsequent examinations revealed no neurological findings due to radiculopathy and the Veteran did not have any muscle atrophy or loss of muscle tone as a result of his incomplete paralysis.  In particular, at the October 2010 VA spine examination, the Veteran had a normal motor examination of the bilateral lower extremities, normal deep tendon reflexes, and normal sensation.  The October 2010 VA examiner even determined that the Veteran did not have lumbar radiculopathy at that examination.  At the May 2013 VA examination, muscle strength testing was 5/5, and his reflexes of the left ankle and knee were normal.  Sensory examination was normal.  It was noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner found that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The subsequent VA treatment records do not provide any contrary evidence.  When considering this evidence in totality and in considering the Veteran's lay statements, the Board finds that this evidence does not establish that the Veteran's service-connected lumbar radiculopathy of the left lower extremity is severe.  Instead, the Board finds that the Veteran's service-connected disability is best rated as moderate and warrants a 20 percent disability rating.  38 C.F.R. 
§ 4.124a, DC 8520.  

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's lumbar radiculopathy of the left lower extremity, but finds none are raised by the medical evidence.  

Additionally, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Veteran has asserted that his symptoms are more severe than what is represented by a 20 percent rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements and testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, the Board finds that the totality of the evidence indicates a 20 percent rating appropriately compensates the Veteran's symptoms.  The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for a higher evaluation at any time during the relevant period on appeal.  

In sum, the schedular criteria for a disability rating of 20 percent, but no higher, for the Veteran's service-connected lumbar radiculopathy of the left lower extremity, have been met since the effective date of service connection.  The preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the service-connected lumbar radiculopathy of the left lower extremity at any time during the appeal period.  Thus, the claim is granted in part and denied in part.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular and TDIU 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's lumbar radiculopathy of the left lower extremity fully address his symptoms, which include mainly pain and numbness of the left leg, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the lumbar radiculopathy of the left lower extremity with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain and numbness of his left leg that affects his ability to sit for prolonged periods.  He had to buy a special chair for the office.  He indicated that his radiculopathy affects most things he did.  At his Board hearing, the Veteran also testified to shooting pain radiating from his left hip down his entire left leg, which makes it difficult for him to stand on that leg.  The Veteran's symptoms of pain, numbness, and weakness of the left leg were considered in assigning him his current disability rating of 20 percent, as these symptoms were found to cause his service-connected disability to be best characterized as moderate.  However, even with consideration of these symptoms, the findings at the Veteran's VA examinations were not severe enough to warrant a higher disability rating of 30 percent.  Thus, the Veteran's symptoms of pain, numbness, and weakness of the left leg were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability was raised by the record and added to the appeal by the Board in the March 2014 decision.  The TDIU issue was then remanded by the Board and the remand development has not yet been completed.  Therefore, consideration of a TDIU is not warranted by the Board at this time. 


ORDER

Entitlement to an initial disability rating of 20 percent, but no higher, for the lumbar radiculopathy of the left lower extremity is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


